Citation Nr: 0303180	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  00-01 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
December 1967 to August 1968.

In August 1989 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas denied the veteran's 
claim of service connection for PTSD.  In April 1993 he 
sought to have his claim reopened but in a rating decision 
dated in December 1993 the RO determined that he had not 
submitted new and material evidence such as to warrant 
reopening.  The veteran was notified of the RO's decision and 
his appellate rights.  He did not appeal and the RO's 
December 1993 rating decision became final.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the RO, which 
denied the veteran's claim of entitlement to service 
connection for PTSD.  The veteran filed a timely notice of 
disagreement and the RO subsequently issued a statement of 
the case (SOC) in December 1999.  In January 2000 the veteran 
perfected his appeal and the issue was certified to the 
Board.  

The RO appeared to have reopened the veteran's claim without 
first determining whether he had submitted new and material 
evidence.  The Board noted that it was required to consider 
the issue of finality prior to any consideration on the 
merits.  38 U.S.C.A. § §  7104(b), 5108 (West 1991); see 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Accordingly, in a decision dated in February 2001 the Board 
determined the veteran had submitted new and material 
evidence, reopened his claim and remanded the issue of 
entitlement to service connection for PTSD to the RO for 
further development.  After additional development was 
completed, the RO issued a supplemental SOC (SSOC), which 
continued to deny the veteran's claim.  Therefore, the issue 
of entitlement to service connection for PTSD has been 
returned to the Board.  

The Board notes that the veteran presented for a Travel Board 
hearing before the undersigned Member of the Board in 
September 2000; a transcript of such is of record.  


FINDINGS OF FACT

1.  The veteran did not participate in combat with the enemy 
during his period of active service.

2.  The veteran's alleged combat or noncombat stressors have 
not been verified.

3.  The competent, credible and probative evidence of record 
does not corroborate the incurrence of any in-service 
stressor to support the diagnosis of PTSD related to military 
service.


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110 (West 
1991 & Supp. 2000); Pub. L. No. 106- 475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's Armed Services of the United States Report of 
Transfer or Discharge, DD-214, indicated that his MOS was 
wireman.  He had two months and 29 days of foreign service.  
The veteran was awarded the National Defense Service and 
Vietnam Service Medals.  

Service medical records, including the veteran's August 1968 
separation examination, are silent for any complaint, 
treatment or diagnosis of any acquired psychiatric disorder, 
including PTSD.  

Service personnel records indicate that the veteran was 
stationed in the Republic of Vietnam from June to August 
1968.  Effective June 1968 the veteran's principal duty was 
cannoneer.  He was assigned to HHB 5th BN (AWSP) 2nd ARTY.  

The veteran contends that while in service he witnessed 
friends die, assisted with dead and wounded soldiers, and 
participated in various combat activities, including numerous 
firefights.  

Since his separation from service, the veteran has complained 
of depression, irritability, sleeplessness, anxiety, sadness, 
and anger.  He also reported being suicidal.  

Mental examinations revealed that the veteran was poorly 
oriented to person, place, and time.  His speech has been 
described as fast and spontaneous.  The veteran's affect has 
been described as blunted.  His insight and judgment were 
poor.  The veteran has been noted to be anxious and 
depressed.  His diagnoses included major depression, alcohol 
dependence, dysthymia, and PTSD.  

The veteran's most recent VA examination was conducted in 
October 1999.  At that time he complained of depression, 
withdrawal, anxiety, an inability to get along with others, 
loss of appetite, and suicidal ideation with no plan.  When 
asked about his in-service stressors, the veteran reported 
participating in firefights, seeing many friends die and at 
times helping take care of the wounded and dead.  

Mental status examination revealed the veteran to be very 
anxious and rather disheveled.  His hygiene was poor and he 
was unshaven.  The veteran was described as excitable and 
tearful.  The examiner noted that the veteran appeared angry 
and paranoid with no obvious evidence of delusions or 
hallucinations.  Additionally, the examiner noted that the 
veteran's mood was depressed.  The veteran was diagnosed with 
PTSD, major depression and continued polysubstance abuse.  

The veteran's family submitted statements in June 2000, which 
indicated that since returning from service, the veteran has 
been withdrawn, depressed, angry, and anxious.  

During his Travel Board hearing before the undersigned Member 
of the Board, the veteran reported serving on guard duty 
while in Vietnam.  He indicated that he and a fellow 
serviceman that the veteran referred to as "Pike from 
Brooklyn, New York" worked at the front gate to the compound 
and that they saw the dead and wounded as they were brought 
in.  According the veteran's testimony he helped transport 
the dead and injured to the medics.  The veteran also 
reported incoming fire from the enemy almost nightly.  

In accordance with the Board's February 2001 remand the RO 
obtained records from the Social Security Administration 
(SSA), which indicate a primary diagnosis of major depression 
and a secondary diagnosis of PTSD.  

Additionally, the RO submitted a request for stressor 
verification based upon the veteran's alleged in-service 
stressors to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  In September 2001 the RO received a 
response from USASCRUR that indicated insufficient stressor 
information had been submitted.  USASCRUR requested that the 
veteran provide specific dates (within 60 days), locations 
and names of people involved.  

A report of contact dated in October 2001 indicated that the 
veteran had been contacted and that the RO requested the 
information needed as described by USASCRUR.  The veteran 
indicated in October and December 2001 that he could not 
remember any more specific information than had already been 
submitted.  



II.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether yet another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the SSOCs provided by the RO in 
December 1999, March 2001, and February 2002, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim.  More specifically, the 
veteran has been advised that the RO would obtain VA 
treatment records and any adequately described private 
treatment records on his behalf.  The veteran was also 
advised by the Board's February 2001 remand of the pertinent 
provisions of VCAA as well as the evidence needed to support 
his claim and the responsibilities of the veteran and VA in 
the development of his claim.  Additionally, the veteran has 
been apprised throughout the appeal of the evidence obtained 
by the RO and what was still required of him.  Thus, VA's 
duties have been satisfactorily discharged.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).   

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).


B.  Discussion

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Cohen v. 
Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat during service, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor. See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In the present case, the veteran has been diagnosed with PTSD 
based upon his symptomatology and alleged in-service 
stressors, which included participation in firefights, 
exposure to incoming fire, witnessing the death of friends, 
and assisting in the transportation of dead and wounded 
soldiers.  The RO attempted to verify the veteran's alleged 
stressors through USASCRUR to no avail.  USASCRUR indicated 
that the information submitted was insufficient for purposes 
of stressor verification.  

His DD-214 reflects that he was awarded the National Defense 
Service Medal and the Vietnam Service Medal.  However, these 
records/medals do not suggest that he participated in combat.  
Although his DD 214 indicates that his MOS was as a wireman, 
the veteran has testified that he could not complete duties 
in that MOS and it was changed.  Tr. 6.  This is borne out by 
his service personnel records that show his duty to be a 
cannoneer.  In sum, this record does not show that the 
veteran engaged in combat; therefore, his statements alone 
regarding the claimed stressors may not be accepted, but must 
be corroborated.  38 C.F.R. § 3.304(f).

The Court recently held that corroboration of every detail of 
a veteran's claimed in-service stressor is not required, i.e. 
physical proximity and/or personal participation, if there is 
sufficient evidence to imply the veteran's personal exposure 
to a stressful event.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  In this case, the USASCRUR did not verify the 
veteran's reports of exposure to firefights at his unit or 
that his unit had ever come under attack.  Thus, the Board 
may not imply the veteran's personal exposure to attack.  
Pentecost, 16 Vet. App. at 128.

As indicated above, the veteran's alleged in-service 
stressors include participation in firefights, exposure to 
incoming fire, witnessing the death of friends, and assisting 
in the transportation of dead and wounded soldiers, all of 
which have not been verified.  Witnessing the death of 
friends and assisting with dead and wounded soldiers are non-
combat related stressors and by themselves would require 
independent corroboration.  His duties as verified by service 
personnel records have also not been recognized as combat-
related.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(in which the Court held that an appellant's military 
specialty of cannoneer did not demonstrate that his duties 
exposed him to a more than ordinary stressful environment).  
See also Hayes v. Brown, 3 Vet. App. 7 (1991) (in which the 
Court held that in light of the veteran's noncombat 
assignment to a construction engineering company, it was 
reasonable for the Board to require corroboration of the 
veteran's claimed stressors).  Consequently, the veteran's 
service personnel records, as a whole, along with the other 
evidence of record do not provide support for his claim of 
service connection for post-traumatic stress disorder as they 
did not demonstrate that he engaged in combat and do not 
provide any verification of any of his claimed stressors.  
Moreover, when the RO attempted to have the claimed stressors 
verified, the evidence was considered insufficient.  The 
veteran then indicated that he was unable to provide any 
additional information.  

In summary, the veteran is without combat awards or 
citations.  Nor is there support in either military records 
or statements by competent third parties as to the occurrence 
of the alleged events.  Additionally, the USASCRUR could not 
confirm any of the claimed stressors.  Without credible 
supporting evidence that the claimed in-service noncombat-
related stressors actually occurred, the diagnosis of PTSD 
opined to be causally related to the claimed stressful in-
service events is not supportable.  The Board is not bound to 
accept medical opinions which are based on history supplied 
by the veteran where that history is unsupported or based on 
inaccurate factual premises.  See Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 
69 (1993).  Moreover, the Board is not required to accept a 
physician's diagnosis "[j]ust because a physician or other 
health care professional accepted the appellant's description 
of his [wartime] experiences as credible and diagnosed the 
appellant as suffering from PTSD."  West v. Brown, 7 Vet. 
App. 70, 77 (1994) quoting Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).  The basis for the denial herein is not the 
lack of a competent diagnosis of PTSD, but rather, the lack 
of any verification of any of the stressful experiences to 
which PTSD has been linked as required by regulation.  See 38 
C.F.R. § 3.304(f).




ORDER

Entitlement to service connection for PTSD is denied.  


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

